Exhibit 10.2

FIRST AMENDMENT TO PARTICIPATION AGREEMENT

THIS FIRST AMENDMENT TO PARTICIPATION AGREEMENT (this “Amendment”), dated as of
April 29, 2008, is entered into among HEALTH NET FUNDING, INC., a Delaware
corporation (the “U.S. Investor”) HEALTH NET, INC., a Delaware corporation (the
“U.S. Parent”), LODGEMORE HOLDINGS INC., A Canadian corporation (the “Canadian
Investor”), ING BANK N.V., a public company (naamloze vennootschap) organized
under the laws of the Netherlands (the “Credit Risk Bank”) and HEALTH NET
FINANCING, L.P., a Delaware limited partnership (the “Partnership”). Terms used
but not otherwise defined herein shall have the meanings provided in the
Participation Agreement described below.

W I T N E S S E T H

WHEREAS, the U.S. Investor, the U.S. Parent, the Canadian Investor, the Credit
Risk Bank and the Partnership entered into that certain Participation Agreement
dated as of December 19, 2007 (the “Participation Agreement”);

WHEREAS, the U.S. Parent has requested that the parties to the Participation
Agreement agree to amend certain provisions of the Participation Agreement as
hereinafter set forth; and

WHEREAS, the parties to the Participation Agreement have agreed to such
modifications on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

PART 1

DEFINITIONS

SUBPART 1.1 Definitions. Capitalized terms used herein without definition shall
have the same meanings as set forth in the Participation Agreement.

PART 2

AMENDMENT TO PARTICIPATION AGREEMENT

SUBPART 2.1 Amendment to the definition of “Consolidated Fixed Charge Coverage
Ratio”. The definition of “Consolidated Fixed Charge Coverage Ratio” is hereby
amended by replacing the reference therein to “Section 7.13” with “Section
7.13(d)”.



--------------------------------------------------------------------------------

PART 3

MISCELLANEOUS

SUBPART 3.1 Instrument Pursuant to Participation Agreement. This Amendment is
executed pursuant to the Participation Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Participation Agreement.

SUBPART 3.2 Counterpart. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

SUBPART 3.3 Governing Law. THIS AMENDMENT IS GOVERENED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICT OF LAWS WITH THE EXCEPTION OF SECTION 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF NEW YORK.

SUBPART 3.4 Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SUBPART 3.5 General. Except as amended hereby, the Participation Agreement shall
continue in full force and effect.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Participation Agreement as of the date first above written.

 

HEALTH NET FUNDING, INC. By:   /s/ Bret Morris   Name:   Bret Morris   Title:  
Vice President HEALTH NET, INC. By:   /s/ Linda V. Tiano   Name:   Linda V.
Tiano   Title:   General Counsel and Secretary LODGEMORE HOLDINGS INC. By:   /s/
Kieran O’Donnell   Name:   Kieran O’Donnell   Title:   Director ING BANK N.V.
By:   /s/ Albert Jan Visser   Name:   Albert Jan Visser   Title:   Managing
Director By:   /s/ Beatrice Petit-Yvelin   Name:   Beatrice Petit-Yvelin  
Title:   Director HEALTH NET FINANCING, L.P.   By Health Net Funding, Inc., as
General Partner   By:   /s/ Bret Morris   Name:   Bret Morris   Title:   Vice
President

Signature Page to First Amendment to Participation Agreement